Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, drawn to a method of manufacture in the reply filed on October 8, 2021 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-9 as filed on October 8, 2021 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 2, 2019 and October 28, 2019 were considered.

Claim Objections
Claims 1, 2 and 7-9 are objected to because of the following informalities: 
Claim 1:  there is a discrepancy between the preamble which recites “a method of manufacturing a dermatologically active substance vehicle having a multi-layer structure” and the body of the claim which recites steps of manufacturing “a multi-layer globule including phospholipid bilayers”.
Claims 1, 2, 7 and 8:  “phospholipid bilayers” should presumably reference the hydrogenated lecithin.
Claim 9:  “the” should presumably be inserted after “wherein”.
Appropriate correction / clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites manufacturing an emulsion base by adding the pre-emulsion base and a water-soluble substance to the purified water.  Because the antecedent for purified water is as a component of the hydrogenated lecithin dispersion, and the dispersion is a component of the pre-emulsion base, it is unclear how the pre-emulsion base can be added to the purified water.  That is, the pre-emulsion base already comprises the purified water.  Claims 2-9 are included in this rejection because they depend from claim 1.  Claim 8 is also included in this rejection because it the purified water relate to the two recitations of purified water in claim 1.  Claim 9 is included in this rejection because it depends from claim 8.
	Claim 2 recites manufacturing … under conditions of a homo mixer rotation speed of 3000 to 4000 rpm and a paddle mixer rotation speed of 40 to 60 rpm.  It is unclear how the manufacturing can simultaneously occur under both mixing conditions.
	Claim 3 recites the manufacturing a composition material base for skin moisturizing.  There is insufficient antecedent basis for this step because claim 1 from which claim 3 depends does not recite a composition material base for skin moisturizing or a manufacture thereof.  Furthermore, it is unclear whether the manufacturing of claim 3 is intended to further limit one of the manufacturing steps of claim 1 or whether the manufacturing of claim 3 is intended to introduce a new manufacturing step into the process.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites adding the hydrogenated lecithin to the purified water at 55 to 70ºC, however, claim 1 from which claim 4 depends recites adding the hydrogenated lecithin to the purified water at 70 to 90 ºC.  Claim 4 therefore fails to include all of the limitations of claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0082042, published April 12, 2007, of record) in view of Ali et al. “Solubilisation of drugs within liposomal bilayers:  alternatives to cholesterol as a membrane stabilizing agent,” Journal of Pharmacy and Pharmacology 62:1646-1655, 2010, of record; Eley et al. (US 2011/0318406, published December 29, 2011); and Janoff et al. (US 4,891,208, published January 2, 1990).
Park teach a multiple-layered liposome and preparation method thereof (title; abstract; paragraph [0027]; Examples; claims).  The method comprises dissolving oil-phase components at 50 to 75 ºC, dissolving aqueous phase components at 50 to 75 ºC, and mixing the phases at 500 to 9000 rpm for 1 to 30 minutes (paragraphs [0041], [0045]), as required by instant claims 2 and 3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The phases are individually mixed using a homo mixer or a paddle mixer (abstract; paragraphs [0044]-[0046]).  The oil-phase components are dissolved in an organic solvent, preferably an alcohol such as ethanol at a temperature of about 60 ºC (paragraph [0044]), as required by instant claim 4.
The liposomes are prepared using a mixture of oil-phase components inclusive of sterols inclusive of cholesterol and lecithins inclusive of hydrogenated lecithin (abstract; paragraphs [0031], [0035]).  Sterols stabilize vesicles (paragraph [0031]).  Lecithin is a phospholipid (paragraph [0035]).
The liposomes are capable of entrapping a physiologically active substance (abstract; paragraphs [0028], [0037], [0048]).  The liposomes contain a hydrophobic active ingredient present in the membranes and a hydrophilic active ingredient in the core region and in the spaces between the membranes (paragraph [0038]), as required by instant claim 7.  Active substances include inter alia cosmetic agents (paragraph [0037]), as required by instant claim 6.

Park do not teach the fatty alcohol further comprises ceramide, sterol or/and a saturated C12-22 fatty acid as required by claim 5.
Park do not teach the amounts of claim 8.
These deficiencies are made up for in the teachings of Ali, Eley and Janoff.
Ali teach fatty alcohols inclusive of tetradecanol (C14), hexadecanol (C16) and octadecanol (C18) as alternative bilayer stabilizers to cholesterol (abstract; Table 3).  Cholesterol reduces the release of solubilized drugs compared with fatty alcohols (abstract).  Furthermore, the choice of fatty alcohol influences bilayer incorporated drug release (page 1654, lhc, last paragraph).
Eley teach lecithin carrier vesicles and methods of making the same (title; abstract; paragraphs [0053], [0070]-[0075]; Examples; claims).  Phospholipid bilayers are formed when phospholipids are hydrated in aqueous solution (manufacturing a lecithin dispersion solution); these dispersions contain at least as much water as lecithin, for example, lecithin may be hydrated with 3 parts water to 1 part lecithin (by weight) (paragraphs [0004], [0070]-[0072]).  The method further comprises incorporating an active ingredient into the membrane of the vesicle (manufacturing a globule by adding oil); active ingredients can be lipophilic which includes many amphiphilic compounds inclusive of those comprising hydroxyl groups such as sterols (paragraphs [0014], [0022], [0054]-[0056], [0061]-[0062], [0073]-[0075]).  Active ingredients can be provided up to about a 1:1 ratio by weight with the lecithin (paragraph [0072]).  The active ingredient may first be dissolved in an oil in order to facilitate solubilization in the lecithin (paragraph [0081]).  The method may further comprise adding a stabilizing agent manufacturing a pre-emulsion base by adding alcohol) (paragraphs [0016], [0067]-[0069]).  Water-soluble substances may optionally be added to the hydrated lecithin carrier vehicle dispersions to enhance their suitability for use in a given application (manufacturing an emulsion by adding a water-soluble substance) (paragraph [0051]).
Janoff teach steroidal liposomes comprising a bioactive agent (title; abstract; column 3, lines 42-48; claims).  In order to entrap a water-soluble compound or a water-insoluble compound, the compound(s) may be added to the aqueous phase before formation of the vesicles (column 6, lines 43-64; column 10, line 17 through column 11, line 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park to further comprise a step of adding a stabilizing agent to the hydrated lecithin as taught by Eley in order to stabilize the vesicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute fatty alcohols inclusive of tetradecanol, hexadecanol and octadecanol as taught by Ali for the stabilizers because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because the liposomes of Park contain a hydrophobic active ingredient present in the membranes and fatty alcohol stabilizers also affect the release of said actives as taught by Ali.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park in view of Eley and Ali to further comprise a step of adding a water-soluble substance to the hydrated lecithin as taught by Janoff to design liposomes suitable for a given application.  There would be a reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park in view of Eley and Ali to further comprise a step of adding a lipophilic active ingredient to the membrane of the vesicle as taught by Eley because such actives solubilize in the lecithin membrane.  There would be a reasonable expectation of success because the liposomes of Park contain hydrophobic active ingredients in the membranes.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sterol stabilizer taught by Park with the fatty alcohol stabilizer(s) of Ali because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  There would be a reasonable expectation of success because the liposomes of Park comprise sterols and Eley evidence the inclusion of stabilizers either prior to hydration or after hydration as alternatively suitable art-recognized methods of incorporating stabilizers within a bilayer.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation method of Park in view of Ali, Eley and Janoff to comprise at least as much water as lecithin as taught by Eley in order to hydrate the lecithin and to comprise stabilizing agents in sufficient amount stabilize the .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0082042, published April 12, 2007, of record) in view of Ali et al. “Solubilisation of drugs within liposomal bilayers:  alternatives to cholesterol as a membrane stabilizing agent,” Journal of Pharmacy and Pharmacology 62:1646-1655, 2010, of record; Eley et al. (US 2011/0318406, published December 29, 2011); and Janoff et al. (US 4,891,208, published January 2, 1990) as applied to claims 1 and 3-8 above, and further in view of Matsumoto et al. (US 2012/0114721, published May 10, 2012).
The teachings of Park, Ali, Eley and Janoff have been described supra.
They do not teach a paddle mixer rotation speed of 40 to 60 rpm as required by claim 2.
This deficiency is made up for in the teachings of Matsumoto.
Matsumoto teach a method for producing a vesicle composition (title; abstract; paragraphs [0048]-[0052]; claims).  The mixing device is not particularly limited and the stirring speed is not particularly limited, but it is preferably to carry out stirring at 50 to 100 rpm (paragraph [0064]).  The paddle blade used in example 1 was operated at an rpm of 80 (paragraph [0073]).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0082042, published April 12, 2007, of record) in view of Ali et al. “Solubilisation of drugs within liposomal bilayers:  alternatives to cholesterol as a membrane stabilizing agent,” Journal of Pharmacy and Pharmacology 62:1646-1655, 2010, of record; Eley et al. (US 2011/0318406, published December 29, 2011); and Janoff et al. (US 4,891,208, published January 2, 1990) as applied to claims 1 and 3-8 above, and further in view of Novikov et al. (US 2005/0074472, published April 7, 2005).
The teachings of Park, Ali, Eley and Janoff have been described supra.
They do not teach behenyl alcohol (C22) or the amounts of claim 9.
These deficiencies are made up for in the teachings of Novikov.
Novikov teach moisturizing compositions comprising bilayered vesicles comprising inter alia a long chain fatty alcohol (title; abstract; paragraph [0014]; claims).  The long chain fatty alcohol generally functions as a “wall builder,” forming the membrane walls and providing moisturizing properties (paragraph [0019]).  Preferred fatty alcohols have chain lengths of C16 to C30 and include stearyl alcohol (C18), arachidyl alcohol (C20), lignoceryl alcohol, behenyl alcohol (C22) and mixtures of two or more of these (paragraph [0019]).  The exemplary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fatty acid in the method of Park in view of Ali, Eley and Janoff to comprise a mixture of fatty acids as taught by Novikov inclusive of a mixture comprising about 1 part behenyl alcohol and 1 part stearyl and arachidyl alcohol because these long chain fatty acids function as a wall builder in forming membranes and provide moisturizing properties.  Furthermore, it would have been prima facie obvious to optimize the length of the fatty acid in order to achieve a desired release profile of a lipophilic active from within the lecithin bilayers as taught by Ali.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/979,525 in view of Eley et al. (US 2011/0318406, published December 29, 2011) and Novikov et al. (US 2005/0074472, published April 7, 2005).
	The instant claims are drawn to a method comprising the steps of (1) manufacturing a hydrogenated lecithin dispersion by adding hydrogenated lecithin to purified water at 70 to 90 ºC; (2) manufacturing a pre-emulsion base by adding a saturated C12-22 fatty alcohol to the dispersion at 70 to 90 ºC; (3) manufacturing an emulsion base by adding a water-soluble substance to the pre-emulsion base*; and (4) manufacturing a multi-lamellar globule by adding oil to the emulsion base.  The multi-lamellar globule may be manufactured in 8 to 12 minutes using a homo mixer at 3000 to 4000 rpm and a paddle mixer at 40 to 60 rpm.  The lecithin dispersion may be manufactured in 8 to 12 minutes using a mixer at 800 to 1000 rpm, the pre-emulsion base may be manufacture in 8 to 12 minutes using a mixer at 800 to 1000 rpm, and the composition base material* may be manufactured in 8 to 12 minutes using a mixer at 800 to 
	The copending claims are drawn to a method comprising the steps of (1) manufacturing a hydrogenated lecithin dispersion by adding hydrogenated lecithin to purified water at 70 to 90 ºC; (2) manufacturing a pre-emulsion base by adding a saturated C12-22 fatty alcohol to the dispersion at 70 to 90 ºC; (3) manufacturing a composition base by adding a water-soluble polypeptide to the pre-emulsion base*; and (4) manufacturing a multi-lamellar globule by adding oil to the composition base.  The multi-lamellar globule may be manufactured in 8 to 12 minutes using a homo mixer at 3000 to 4000 rpm and a paddle mixer at 40 to 60 rpm.  The lecithin dispersion may be manufactured in 8 to 12 minutes using a mixer at 800 to 1000 rpm, the pre-emulsion base may be manufacture in 8 to 12 minutes using a mixer at 800 to 1000 rpm, and the composition base material may be manufactured in 8 to 12 minutes using a mixer at 800 to 1000 rpm.  The lecithin dispersion may be manufactured by adding hydrogenated lecithin to ethanol and then adding to water at 55 to 70ºC*.  The fatty alcohol may further comprise ceramide, sterol or/and saturated C12-22 fatty acid.  
	At broadest, the method(s) of the copending claims anticipates the method(s) of the instant claims because a polypeptide is a species of substance.  
	The copending claims differ with respect to the express recitation of the location of the water-soluble polypeptide and the oil with respect to the bilayer, however, it would have been obvious to one of ordinary skill in the art the water-soluble polypeptide would be located / 
	The copending claims differ with respect to the express recitations of amounts of the recited ingredients, however, these differences are obvious in view of the teachings of Elay and of Novikov because the amounts fall within the broad generic ranges taught by the prior art for ratios of water to lecithin to stabilizer or/and active and because Novikov teach fatty acid blends as instantly claimed not only as “wall formers” but as moisturizers.  Therefore, the differences between the conflicting claims are remedied by the teachings of the prior art for the formation of multilamellar lecithin vesicles as instantly claimed.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Albrecht (US 2015/0374595) teaches a cosmetic which comprises at least two lamellar double membrane layers comprising an active ingredient in the membrane layer and between the membrane layers (title; abstract; Figures; claims).
	Rerek et al. (US 5,849,315) teach an emulsifier composition for skin care formulations in the form of a bilayer lamellar gel network comprising a high HLB swellant which is lecithin and a blend of low HLB gellants inclusive of an alcohol such as behenyl alcohol (title; abstract; column 2, lines 43-50; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633